Judgment and order reversed on the law and the facts as to plaintiff Anna Gundersen and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein said plaintiff stipulate to reduce to $45,000 the amount of the verdict rendered in her favor, in which event the judgment, as so reduced, and the order, are affirmed, without costs. Judgment and order as to plaintiff Hagbart Gundersen affirmed, without costs. Lazansky, P. J., Kapper and Tompldns, JJ., concur; Hagarty and Carswell, JJ., vote for reversal and a new trial on the ground of prejudicial errors committed, even though not excepted to, and in the interests of justice.